DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is a response to U.S. Patent Application No. 17/059,171 filed on 11/25/2020 in which Claims 1 – 10 were presented for examination.
This application claim priority to foreign application KR 10-2018-0059950 filed on 05/25/2018.

Status of the Claims
Claims 5 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) and Claim 3 is rejected under 35 U.S.C. 103.

Examiner Note
 	The Examiner cites particular columns, line numbers and/or paragraph numbers in the references as applied to the claims below for the convenience of the Applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in their entirety as potentially teaching all or 

Examiner Note Regarding Claim interpretation
An intended use or purpose usually will not limit the scope of the claim because such statements usually do no more than define a context in which the invention operates. The recitation of the intended use of the claimed invention does not serve to differentiate the claim from the prior art (See MPEP 2103(I)(C).)
Claims 1 – 10 recite intended use, because Claim 1 recites “a marketing system that supports sales of goods by interlocking a customer terminal and an administrator terminal”. However, specifying that the system support sales of goods does not change the scope of the invention, because the claims are creating an event page and transmitting the created event page to the client. The event page includes a plurality of buttons to allow the user to interact with the buttons and the server to collect information from the client, but the claims is not clearly claiming a system for support sales of goods. 

Information Disclosure Statement
The information disclosure statement filed 11/25/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. It has been placed in the application file, but the information referred to therein has not been considered.


Specification
 	The abstract of the disclosure is objected to because it exceeds 150 words in length.  Correction is required.  See MPEP § 608.01(b).

Drawings
The drawings in Figures 1 – 8 are objected to because of one or more of the following reasons:
the text is small, unfocused and/or difficult to read;
the text is impossible to read;
the text is obscured by stippling and/or shading; and/or
the text, icons and/or elements in the GUI are small, unfocused and/or difficult to read/see; 
Applicant should amend all figures in the drawings so that all text, icons, elements and/or GUIs are easily readable/seen and/or easily understood.

Claim Objections
Claims 1, 9 and 10 are objected to because of the following informalities:
The Examiner noted many grammatical errors and antecedent basis problems in the claims. For example in Claim 1 there are two “administrator terminals” and “two customer terminals”. 

In claim 4, movement button (420). In claim 2 “one or more movement buttons are identified with 420.
In claim 9, the second limitation should not begin with a capital letter. 
In Claim 10, the second wherein clause should not begin with a capital letter. 

The Examiner suggests to the Applicant to review claims 1 – 10 for typographical errors.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5 and 9 contain the trademark/trade name “EXCEL”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. A trademark or trade name is used to identify a source of goods, and not the goods themselves. Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name. In the present case, the trademark/trade name is used to identify/describe gathered data and, accordingly, the identification/description is indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Red et al. (US 2006/0184642) (hereinafter, Red).

Regarding Claim 1, Red teaches a marketing system that supports sales of goods by interlocking a customer terminal and an administrator terminal (See par 0029), the marketing system comprising: 
a central server (100) which provides an event page production tool to the administrator terminal, receives information about an event page, and transmits the received event page to the customer terminal (Red in par 0029, teaches that selected employees, authorized by the company as “users,” can also a web content administrative tool system 100 to create and manage web content over intranet 107. Red in par 0034 – 0035, further teaches that a wizard is a tool that guides users step-by-step through complicated tasks by requesting simple information and hiding the complicated elements from the user. Once a user has completed a particular web page, he is ready to push the web content into production environment 210 where the page is accessible to anyone on intranet 107. While in development environment 200, the user can, for example, supply information to add or modify a page 202. Upon completing the modified page, the user clicks a “Deploy” button 204); 
an administrator terminal (200) that receives the event page production tool from the central server and inputs corresponding variables to produce an event page (Red in par 0033, teaches that production environment 210 stores the created content and operates as a web server when authorized members request web pages. Red in par 0035, teaches that while in development environment 200, the user can, for example, supply information to add or modify a page 202. Upon completing the modified page, the user clicks a “Deploy” button 204. Red in par 0068, further teaches that users can preview what a page will look like on intranet 107 by clicking on a Preview button ; and 
a customer terminal that receives the event page produced by the administrator terminal from the central server and inputs necessary information while performing a process provided by the event page (Red in par 0035, teaches that while in development environment 200, the user can, for example, supply information to add or modify a page 202. Upon completing the modified page, the user clicks a “Deploy” button 204. If the links and the wizards are completed, the data is stored 212 on database 106 within production environment 210. The data stored in production environment 210 is converted to browser-accessible code when an authorized member requests a particular page from employee terminal 108. System 100 sends the output browser viewable code 220 to the employee terminal 108. Red in par 0062 and Fig. 9, further teaches a sample web page created by system 107 and shown as viewed over intranet 107 by employee terminal 108. Region 900 of figure 9 corresponds to region 700 of figure 7, and may contain a link 910 to a website available to the public over the internet and another link 912 to the local district office section of intranet 107. Region 902 corresponds to region 702 of figure 7 and contains the menu. Both 900 and 902 generally stay the same as an authorized member navigates intranet).

Regarding Claim 2, Red teaches the limitations contained in parent Claim 1. Red further teaches:
wherein the event page (400) includes a main image (410) displayed on a main screen (Red in par 0062 and Fig. 9, shows a sample web page created by system and shown as viewed over intranet 107 by employee terminal 108); and 
one or more movement buttons (420) displayed on a portion of the main screen, wherein the main image and the movement button are linked to each url and when the main image or the movement button image is inputted, the event page moves to the corresponding url (Red in par 0062 and Fig. 9, further teaches a sample web page created by system 107 and shown as viewed over intranet 107 by employee terminal 108. Region 900 of figure 9 corresponds to region 700 of figure 7, and may contain a link 910 to a website available to the public over the internet and another link 912 to the local district office section of intranet 107. Region 902 corresponds to region 702 of figure 7 and contains the menu. Both 900 and 902 generally stay the same as an authorized member navigates intranet).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Red, in view of Gentile et al. (US 2014/0214473) (hereinafter, Gentile). 

Regarding Claim 3, Red teaches the limitations contained in parent Claim 1. Red further teaches: 
wherein the event page production tool includes a main address input menu through which a main image address linked to the main image is input and uploaded (Red in par 0062, teaches that region 900 of FIG. 9 corresponds to region 700 of FIG. 7, and may contain a link 910 to a website available to the public over the Internet and another link 912 to the local district office section of intranet 107. Red in par 0072, further teaches that a link must include the location of the linked document in addition to the Displayed Text 318. Accordingly, the Content Wizard 316 may require the user to provide the location being linked to when creating a link to an internal web page 324, an external web page 326, or report 328),
a button address input menu for inputting and uploading a movement button address linked to the movement button (Red in par 0072, further teaches that a link must include the location of the linked document in addition to the Displayed Text 318. Accordingly, the Content Wizard 316 may require the user to provide the location being linked to when creating a link to an internal web page 324, an external web page 326, or report 328), 
However, Red does not specifically disclose a button image upload menu for uploading an image of the movement button, and wherein the administrator terminal uploads the main image and the main image address to the central server through an input of the main image upload menu and the main address input menu, and uploads the image and the address of the movement button to the central server through an input of the button image upload menu and the button address input menu. 
Gentile teaches a system that assists sales professionals in preparing for and presenting sales demonstrations and in capturing project specific data for use in quoting in real time (See Gentile’s Abstract). Gentile in par 0069 and Fig. 2, further teaches that a potential customer 202 using a mobile device 204 may upload an image 206 to a retail counter, Internet site or kiosk type station 208 having a user interface to facilitate lead generation and sales call events. A project entry or inquiry form 210 may be presented to a user to handle the transaction. A customer 202 may access product related information related to replacement products. The retail/kiosk/Internet user interface may be part of the SWAT tool and may include integration with the in-home sales tool so that it in effect functions as the initial front end of the SWAT walk about tool. The dealer or manufacturer may receive any uploaded images of a home and prepare the image to create a visualization to present to the homeowner as part of a subsequent sales call. For example, a homeowner may upload a photo of the exterior of the homeowner's house via a user interface of a retail kiosk or Internet site, which image then may be communicated over an Internet connection to a central server for rasterization and/or other visualization processing.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to utilize the teachings as in Gentile with the teachings as in Red in order to provide the user of Red with means to upload images to the server when . 


Claims 4 – 8 are rejected under 35 U.S.C. 103 as being unpatentable over Red in view of Siegel et al. (US 2007/0271149) (hereinafter, Siegel) in further view of Jarville et al. (US 2012/0284324) (hereinafter, Jarville).

Regarding Claim 4, Red teaches the limitations contained in parent Claim 2.
However, Red does not specifically disclose:
wherein the movement button (420) includes a first movement button (421) linked with a URL of a purchase page where a product is purchased through the customer terminal (Siegel in par 0060, teaches that the web page 500 comprises input means 110a for a user to add an item to the e-cart 100. The input means may comprise any input means that allow a user to interact with a webpage. If a user clicks on the ‘add to cart’ button 110a an item corresponding to ‘product x’ may be added to the e-cart. The ‘add to cart’ button may be implemented as <a href=“http://www.rightcart.com/cart/add/413111? pid=70795885034956" target="rightcart"> <img src="http://www.rightcart.com/images/add_to_rightcart.gif" alt="Add to RightCart" width="139" height="24" border="0" /></a>); 
a second movement button (422) linked to a survey response page (Siegel in par 0084, further teaches that a user may click on a button on the page which corresponds to adding an item to an e-cart, or signing up for a service, or indicating a desire to take on online survey. Siegel in par 0086, further teaches that an indication to ; and 
a third movement button (423) linked to a URL of a page provided with product sales information (Siegel in par 0071, further teaches that an e-cart may display how many other e-carts currently contain a given item, or the number of times a given item has been purchased using an e-cart. This information may be displayed graphically, such as a chart displaying the sales activity of a particular product or products. An e-cart or transaction server 105b may collect or aggregate information corresponding to e-cart transactions for statistical, reporting, or marketing purposes), 
wherein each page displayed on the terminal when each of the movement buttons is clicked is provided at one end thereof with a main button (430) for returning to a main of the event page (400) (Siegel in par 0042, teaches that an e-cart may comprise a button to cancel a transaction and return to the standard shopping cart mode. As shown in figure 3B, each page 100b – 100e includes a button to return).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to utilize the teachings as in Siegel with the teachings as in Red in order to provide the user of Red with means to interact with the website. The motivation would have been to provide the user of the webpage with functionalities to perform activities while navigating the website, thus allowing the user to complete transaction without having to leave the site (See Siegel’s par 0005).
However, Red in view of Siegel does not specifically disclose the specific data requested in the survey. Thus, Red in view of Siegel does not specifically disclose through which personal information including name, contact information, sex, and birth date information of the customer terminal is input.
Jarville teaches a method for conducting surveys of panelists via mobile devices (See Jarville’s Abstract). Jarville in par 0003, teaches that surveys are important tools for gaining information about a target audience. For a given survey, the target audience to be invited to participate in the survey may be selected randomly; or based on certain characteristics they possess, such as their demographics (age, geographic location, family status, etc.), interests, their use or familiarity with a given subject (e.g., certain products, services, etc.), and/or other characteristics. The members may be logically grouped in various ways, such as based on certain characteristics of the members like gender, age, education level geographic location, etc.). Thus, surveys may enable insight to be gained regarding the views/opinions of the various members of a target audience. Jarville in par 0004, further teaches that the questions desired to be presented in a survey are often authored or scripted so that a human user and/or computer can then interact with the panelists in conducting the survey. Jarville in par 0055, further teaches that the mobile survey application 101b, enable a user to complete a profile and/or the user may complete a user profile online. The user profile may specify certain demographic and/or other information about the user. Jarville in par 0063, further teaches that a gender question may be included in a survey. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to utilize the teachings as in Jarville with the teachings as in Red and Siegel in order to provide the user with a survey with the corresponding question to obtain personal information from the user as disclosed in Jarville. The motivation would 

Regarding Claim 5, Red in view of Siegel and in further view of Jarville teaches the limitations contained in parent Claim 4.
Red further teaches:
wherein the central server (100) includes a transmission/reception unit (110) for transmitting and receiving data to and from, the customer terminal and the administrator terminal (Red in par 0075, further teaches that once created, an interactive survey serves the purpose of collecting information from authorized members. This information is sent to system 10 in the form of survey response data ad can also be stored in database 106. Finally, system 100 allows certain users to later accumulate the authorized members’ survey response data create a report presenting the accumulated survey report data, and transmit the report in browser-accessible code to users and/or viewers); 
a production tool (120) for providing a production page for producing an event page to the administrator terminal (200) to provide item input window information for inputting information to the production page (Red in par 0035, teaches that while in development environment 200, the user can, for example, supply information to add or modify a page 202. Upon completing the modified page, the user clicks a “Deploy” button 204. If the links and the wizards are completed, the data is stored 212 on database 106 within production environment 210); 
a page information DB (130) for storing configuration information of an event page input by the administrator terminal through the production page (Red in par 0035, teaches that while in development environment 200, the user can, for example, supply information to add or modify a page 202. Upon completing the modified page, the user clicks a “Deploy” button 204. If the links and the wizards are completed, the data is stored 212 on database 106 within production environment 210); 
a customer information acquisition unit (140) that accesses the event page to collect information input by the customer terminal (Red in par 0075, further teaches that once created, an interactive survey serves the purpose of collecting information from authorized members. This information is sent to system 10 in the form of survey response data ad can also be stored in database 106. Finally, system 100 allows certain users to later accumulate the authorized members’ survey response data create a report presenting the accumulated survey report data, and transmit the report in browser-accessible code to users and/or viewers); 
a customer information DB (150) for storing information about the customer terminal collected by the customer information acquisition unit (140) (Red in par 0075, further teaches that once created, an interactive survey serves the purpose of collecting information from authorized members. This information is sent to system 10 in the form of survey response data ad can also be stored in database 106. Finally, system 100 allows certain users to later accumulate the authorized members’ survey response data create a report presenting the accumulated survey report data, and transmit the report in browser-accessible code to users and/or viewers); 
a data analysis module for classifying a number of customer terminal information stored in the customer information DB (150) by items including age, sex, number of clicks of each button existing in an event, and access route, and charting or statistically analyzing the customer terminal information to generate a result page (500); and a data output module (170) for performing a function of converting data analyzed through the data analysis module into an Excel file. 
Jarville teaches a method for conducting surveys of panelists via mobile devices (See Jarville’s Abstract). Jarville in par 0003, teaches that surveys are important tools for gaining information about a target audience. For a given survey, the target audience to be invited to participate in the survey may be selected randomly; or based on certain characteristics they possess, such as their demographics (age, geographic location, family status, etc.), interests, their use or familiarity with a given subject (e.g., certain products, services, etc.), and/or other characteristics. The members may be logically grouped in various ways, such as based on certain characteristics of the members like gender, age, education level geographic location, etc.). Thus, surveys may enable insight to be gained regarding the views/opinions of the various members of a target audience. Members’ responses are recorded for analysis. Jarville in par 0009, further teaches that typically, an online survey authoring tool enables an online survey to be created, delivered to a target audience, collect data that is input by panelist taking the survey and prepare and share detailed analysis of the results. 
Jarville in par 0004, further teaches that the questions desired to be presented in a survey are often authored or scripted so that a human user and/or computer can then 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to utilize the teachings as in Jarville with the teachings as in Red and Siegel in order to provide the user with a survey with the corresponding question to obtain personal information from the user as disclosed in Jarville. The motivation would have been to provide the user with a survey while navigating a website, in order to obtain information about the user, thus gaining insight regarding the views/opinions of the various members of a target audience (See Jarville’s par 0003).  

Regarding Claim 6, Red in view of Siegel and in further view of Jarville teaches the limitations contained in parent Claim 5. 
Red further teaches:
wherein the main image address includes access route formation (Red in par 0062, teaches that region 900 of FIG. 9 corresponds to region 700 of FIG. 7, and may contain a link 910 to a website available to the public over the Internet and another link 912 to the local district office section of intranet 107. Red in par 0072, further teaches that a link must include the location of the linked document in addition to the Displayed Text 318. Accordingly, the Content Wizard 316 may require the user to provide the location being linked to when creating a link to an internal web page 324, an external web page 326, or report 328), and 
wherein the customer information acquisition unit (140) acquires an URL accessed by a customer when the customer terminal accesses the event page at an arbitrary location (Red in par 0062, teaches that region 900 of FIG. 9 corresponds to region 700 of FIG. 7, and may contain a link 910 to a website available to the public over the Internet and another link 912 to the local district office section of intranet 107. Region 902 corresponds to region 702 of FIG. 7 and contains the menu. Both 900 and 902 generally stay the same as an authorized member navigates intranet 107. As described above, however, each new web page can have different zones within region 704 of FIG. 7, which corresponds to region 904. 
identifies an access route of the customer terminal by checking the access route information from the URL (Red in par 0072, further teaches that a link must include the location of the linked document in addition to the Displayed Text 318. , 
However, Red in view of Siegel does not specifically disclose automatically collects an access area to which the customer terminal (210) accesses through a GPS system of the customer terminal (210) or collecting location information of the customer terminal through a base station, and further acquires survey personal information data input through the customer terminal (210). 
Jarville in par 0003, teaches that surveys are important tools for gaining information about a target audience. For a given survey, the target audience to be invited to participate in the survey may be selected randomly; or based on certain characteristics they possess, such as their demographics (age, geographic location, family status, etc.), interests, their use or familiarity with a given subject (e.g., certain products, services, etc.), and/or other characteristics. The members may be logically grouped in various ways, such as based on certain characteristics of the members like gender, age, education level geographic location, etc.). Thus, surveys may enable insight to be gained regarding the views/opinions of the various members of a target audience. Members’ responses are recorded for analysis. Jarville in par 0009, further teaches that typically, an online survey authoring tool enables an online survey to be created, delivered to a target audience, collect data that is input by panelist taking the survey and prepare and share detailed analysis of the results. 
Jarville in par 0004, further teaches that the questions desired to be presented in a survey are often authored or scripted so that a human user and/or computer can then 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to utilize the teachings as in Jarville with the teachings as in Red and Siegel in order to provide the user with a survey with the corresponding question to obtain personal information from the user as disclosed in Jarville. The motivation would have been to provide the user with a survey while navigating a website, in order to obtain information about the user, thus gaining insight regarding the views/opinions of the various members of a target audience (See Jarville’s par 0003).  

Regarding Claim 7, Red in view of Siegel and in further view of Jarville teaches the limitations contained in parent Claim 6. Red further teaches: 
wherein the central server provides a result page (500) to display a result obtained by charting or statistically analyzing information input from a plurality of customer terminals accessing the event page of which production completed, and delivered to the administrator terminal (200) (Red in par 0075 teaches that once created, an interactive survey serves the purpose of collecting information from authorized members. This information is sent to system 100 in the form of survey response data and can also be stored in database 106. Finally, system 100 allows certain users to later accumulate the authorized members' survey response data, create a report presenting the accumulated survey report data, and transmit the report in browser-accessible code to users and/or viewers. Red in Claim 3, further teaches creating a report in a format specified by the survey request page design data, the report incorporating the accumulated survey response data).

Regarding Claim 8, Red in view of Siegel and in further view of Jarville teaches the limitations contained in parent Claim 7. Red further teaches:
wherein the production page (300) includes a login window (310) for inputting an ID and a password (Red in par 0030, teaches that once a user is authorized, he may login at any employee terminal 108. Red in par 0084 – 0085, further teaches that for example, John Dow is logged in to system 100 in fig. 13 and can only edit his own profile. All users have access to their own profile where they can update and change the password); and 
a member information input button (320) for providing a page for newly registering member information including an ID and a password to be registered in the administrator terminal (200). 
Siegel in par 0048, teaches that an e-cart may display a screen 100b which allows a user to create a new account. The screen 100b may collect any information used in a login or account creation process. The screen 100b may accept input of any information used by the e-cart for an account, including without limitation a name, e-mail address, password, or any personal information. The e-cart may transmit all of said information to a server 105b for storage.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to utilize the teachings as in Siegel with the teachings as in Red in order to provide the user of Red with means to interact with the website. The motivation would have been to provide the user of the webpage with functionalities to perform activities while navigating the website, thus allowing the user to complete transaction without having to leave the site (See Siegel’s par 0005).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Red in view of Siegel, in further view of Jarville and in further view of  Andrade et al. (US 2018/0316571) (hereinafter, Andrade).

Regarding Claim 9, Red in view of Siegel and in further view of Jarville teaches the limitations contained in parent Claim 7. Red further teaches:
wherein the result page (500) includes a customer detail information sheet (510) that synthesizes personal information stored in a customer information DB and analyzes each item (Red in par 0075, further teaches that once created, an interactive survey serves the purpose of collecting information from authorized members. This information is sent to system 10 in the form of survey response data ad can also be stored in database 106. Finally, system 100 allows certain users to later accumulate the authorized members’ survey response data create a report presenting the accumulated survey report data, and transmit the report in browser-accessible code to users and/or viewers.
Additionally, Jarville in par 0003, teaches that surveys are important tools for gaining information about a target audience. For a given survey, the target audience to be invited to participate in the survey may be selected randomly; or based on certain characteristics they possess, such as their demographics (age, geographic location, family status, etc.), interests, their use or familiarity with a given subject (e.g., certain products, services, etc.), and/or other characteristics. The members may be logically grouped in various ways, such as based on certain characteristics of the members like gender, age, education level geographic location, etc.). Thus, surveys may enable insight to be gained regarding the views/opinions of the various members of a target audience. Members’ responses are recorded for analysis.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to utilize the teachings as in Jarville with the teachings as in Red and Siegel in order to provide the user with a survey with the corresponding question to obtain personal information from the user as disclosed in Jarville. The motivation would 
However, Red in view of Siegel and in further view of Jarville does not specifically disclose:
Andrade teaches the generation of a classification model to determine predictive user behavior (See Andrade’s Abstract).
A sex analysis chart (520) that analyzes and displays the sex of a customer who accesses the event page (Andrade in par 0038, teaches that the system can be used to analyze the behavior patterns of user location visit by employing a number of algorithms and mobile network data to predict, age and gender of user accessing mobile devices, probable home and work location, Andrade in par 0085 and Fig. 5B, further teaches that user interface 520 includes a gender by age range of mobile subscribers for a selected area. Andrade in par 0090 and Fig. 5H, teaches that a user interface 500 includes a catchment report that provides subscribers data by postal code in two reports (e.g., a spreadsheet and a graph), an age drilldown, and a gender drilldown); 
a weekly response chart (530) prepared as a graph by analyzing a number of visitors by each day of a week (Andrade in par 0144, further teaches that in response to receiving a request to view analysis of the additional data, the process 750 can present, in the graphical user interface, at least one of the plurality of graphical reports. A user can interact with such reports to glean information about consumer behaviors and/or to modify or assess additional consumer behaviors. Andrade in par ; and 
an age-specific chart (540) prepared as a graph by analyzing a number of visitors by ages (Andrade in par 0038, teaches that the system can be used to analyze the behavior patterns of user location visit by employing a number of algorithms and mobile network data to predict, age and gender of user accessing mobile devices, probable home and work location, Andrade in par 0085 and Fig. 5B, further teaches that user interface 520 includes a gender by age range of mobile subscribers for a selected area. Andrade in par 0090 and Fig. 5H, teaches that a user interface 500 includes a catchment report that provides subscribers data by postal code in two reports (e.g., a spreadsheet and a graph), an age drilldown, and a gender drilldown. Andrade in par 0145, further teaches that the behavior may be identified and processed according to a plurality of predefined age bands and gender groups to assess which categories pertain to which age band and which gender. The process 750 can also include generating a plurality of updated rules based on the determined browsing patterns for the individual categories), and 
wherein the result page (500) converts each statistical data into an Excel file by using the data output module (170) (Andrade in par 0085 and Fig. 5B, further teaches that user interface 520 includes a gender by age range of mobile subscribers for a selected area. Andrade in par 0090 and Fig. 5H, teaches that a user interface 500 includes a catchment report that provides subscribers data by postal code in two reports (e.g., a spreadsheet and a graph), an age drilldown, and a gender drilldown). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to utilize the teachings as in Andrade with the teachings as in Red, Siegel and Jarville in order to allow the analysis of data gathered. The motivation would have been to provide the user with the capability of receive and analyze glean information about consumer behaviors and/or to modify or assess additional consumer behaviors (See Andrade’s Abstract and par 0144).

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIEL MERCADO VARGAS whose telephone number is (571)270-1701.  The examiner can normally be reached on M-F 8:00am - 4:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARIEL MERCADO/Primary Examiner, Art Unit 2176